internal_revenue_service number release date index number ------------------------- ---------------------------------------------- ------------------------------------- ------------------------------------- ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-145373-08 date date ty ------- legend taxpayer fc parent fc year year year firm q firm r -------------------- ------------------ -------------------------------------- ----------------- ------------------------------------------ ----------------- ------- ------- ------- --------------------- --------------------------- dear ------------------------- this is in response to letters dated date and date and subsequent correspondence submitted by taxpayer’s authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in fc plr-145373-08 the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by his authorized representative and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a former u s citizen who owns an interest in parent fc which is the owner of fc fc and parent fc are both foreign_corporations constituting pfics within the meaning of sec_1297 taxpayer was a u s citizen in year when fc was formed fc continued to qualify as a pfic through its year tax_year when taxpayer ceased to be a u s citizen for year through year taxpayer engaged firm q for preparation of his individual u s tax_return firm q employs experienced tax professionals to provide tax_advice on a wide variety of tax matters including international tax firm q advised taxpayer with regard to u s federal_income_tax matters including taxpayer’s ownership of fc taxpayer relied on firm q to provide advice with respect to filing and reporting requirements in general as well as any elections or statements that would be necessary to elect specific tax treatment in year parent fc engaged firm r to provide tax services in connection with the u s tax implication of various related investments in the course of this evaluation firm r determined that fc might qualify as a pfic under sec_1297 beginning in year with respect to taxpayer based on firm r’s determination regarding the potential pfic status of fc and parent fc taxpayer requested firm r to submit a private_letter_ruling request to make a retroactive qef election with respect to fc under sec_1_1295-3 retroactive to year and effective for all subsequent years taxpayer has submitted an affidavit under penalties of perjury describing the events that led to his failure to make the qef election by the election due_date including the roles of firm q and firm r taxpayer represents that he provided information regarding the ownership and financial data of fc to firm q taxpayer represents that in the relevant years fc was not identified as a pfic and taxpayer did not receive any advice regarding the availability of a qef election with respect to fc taxpayer has paid an amount sufficient to eliminate any prejudice to the united_states government as a consequence of his inability to file amended returns in accordance with a signed closing_agreement between taxpayer and the commissioner further taxpayer has agreed to file an amended_return for each of his subsequent taxable years affected by the retroactive election if any plr-145373-08 taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc under sec_1_1295-3 retroactive to year law sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure plr-145373-08 the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election we have accordingly approved a closing_agreement with the taxpayer with respect to those issues affecting his tax_liability on the basis set forth above pursuant to our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely barbara e rasch senior technical reviewer branch international
